Title: To John Adams from Joseph Wheaton, 9 January 1802
From: Wheaton, Joseph
To: Adams, John



Washington City Jany. 9th: 18012

Permit me Sir to add to the documents forwarded to Mr. Shaw the National Intelligencer; Since the doors of the Senate are opened, to Stenographers, the editor of this paper attends in Senate, and as the Subject of repeating, that part of the Judiciary System which passed last Session of Congress is now taken up in Senate, the Speaches of the Senators will I presume be interesting to you, if I could do any thing which would gratify, oblige, or servic you, it would constitute a happy moment in my life—I hope that I entertain a proper Sense of the usefulness you Sir have  rendered, and Shall ever consider you as the parent under our Heavenly one, of the great blessings our Country has injoyed. With due homage / I remain yours—
Joseph Wheaton.